DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
By the above submission, Claims 1-3, 7-11, 15, and 16 have been amended.  No claims have been added or canceled.  Claims 1-16 are currently pending in the present application.

Response to Amendment

The amendments to the specification are not fully compliant with the provisions of 37 CFR 1.121(b)(1)(ii) which require any replacement paragraphs to be submitted with markings showing all changes relative to the previous version of the paragraph.  In particular, the amendment to paragraph 0032 (see page 2 of the present response) does not correctly reflect the previous amendments made in the prior response filed 02 June 2022.  Applicant is required to resubmit the amendments to the specification correctly reflecting the current and prior amendments in a manner compliant with 37 CFR 1.121(b).  Applicant is reminded that all amendments must fully comply with the requirements of 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.
Regarding the objections to the drawings for informalities, and with particular reference to Figure 5, Applicant argues that I/O paths are well known to those skilled in the art (page 6 of the present response).  However, this does not address the substance of the objection, that the phrase “in-line with each I/O path” is unclear in context and not well-defined.  That is, it is not clear what it means for a virus to identified in-line with an I/O path, and there is no explanation of this in the specification.  Applicant further argues that element 510 recites “corresponds to the one or more I/O operations using one or more deduplication fingerprints” and asserts that the objection is traversed (page 6 of the present response).  Again, this does not address the substance of the objection, that it is not grammatically clear what the phrase “corresponds to…” is intended to modify.  For example, it is ambiguous whether the I/O path corresponds to the I/O operations, or the virus corresponds to the operations, or the identification corresponds to the operations.  It is maintained that the language in these steps is ambiguous and unclear.
Regarding the objection to the specification for informalities, Applicant similarly argues only that I/O paths are well known to those skilled in the art (page 6 of the present response).  Similar to the objection to the drawings, this does not address the substance of the objection, that the phrase “in-line with each I/O path” is unclear in context and not well-defined.  That is, it is not clear what it means for a virus to be identified in-line with an I/O path, and there is no explanation of this in the specification or in any extrinsic evidence provided.
Regarding the outstanding rejection of Claims 1-16 under 35 U.S.C. 102(a)(1) as anticipated by Jones et al, US Patent Application Publication 2015/0154398, Applicant's arguments (page 7 of the present response) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to the drawings for failure to comply with 37 CFR 1.84(p)(5) is withdrawn in light of the amendments to the specification.  The objection to Figure 2 as requiring a prior art label is NOT withdrawn, because the objection does not appear to have been addressed.  The objections to the drawings for informalities are NOT withdrawn because not all issues have been addressed, as detailed below, and for the reasons as detailed above in the response to arguments.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  For example, in Figure 5, step 505, it is not clear how an operation itself would be received.  In Figure 5, step 510, the phrase “in-line with each I/O path” is generally unclear in context and not well-defined.  Further, it is not clear what the phrase “that corresponds to…” is intended to modify.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objections to the abstract and the disclosure for informalities are NOT withdrawn, because not all issues have been addressed, as detailed below, and for the reasons detailed above in the response to arguments.
The abstract of the disclosure is objected to because it includes informalities.  For example, in lines 2-3, it is not clear how an operation itself would be received.  In lines 3-44, the phrase “identified in-line with each I/O path” is generally unclear and not well-defined.  In line 4, it is not clear what the phrase “that corresponds to…” is intended to modify.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0002, lines 2-3, and throughout the specification, references to I/O operations being received are not clear how an operation itself would be received.  In paragraph 0002, lines 3-4, and throughout the specification, a virus “identified in-line with each I/O path” and similar language is generally unclear and not well-defined.  In paragraph 0006, line 4, and throughout the specification, the use of the term “dedupe” is informal.  In paragraph 0032, line 4 (see page 2 of the present response), it appears that “duplication” is intended to read “deduplication”.  In paragraph 0033, lines 7-8 (see page 4 of the 02 June 2022 response), the reference to “local memory 136” does not appear to correspond to what is shown in Figure 2 as element 136.  In paragraph 0046, lines 6-7 (see page 6 of the 02 June 2022 response), it is not clear what the object of the verb “can include” is intended to be; that is, it is not clear what the computer can include.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1 and 9 have been amended to recite “performing data deduplication on data unassociated with the at least one virus”.  There appears to be no mention of such a limitation in the specification, and therefore, there is not clear antecedent basis for the claimed subject matter.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.



Claim Objections

The objections to Claims 1, 2, 7-10, 15, and 16 for informalities are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-16 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 9 have been amended to recite “performing data deduplication on data unassociated with the at least one virus”.  Although Applicant points to paragraph 0028 of the specification for support (see page 6 of the present response), and while this paragraph does discuss data deduplication, there appears to be no mention in this paragraph or elsewhere in the specification of “data unassociated with the at least one virus” or similar language, nor is there any description of performing deduplication on such data.  Therefore, there is not clear written description of the claimed subject matter. 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Independent Claims 1 and 9 have been amended to broadly recite “the predetermined instances are based on a data type tier”.  While paragraph 0028 of the specification generally discusses that “the predetermined number of instances of the data can be based on a tier of a type of the data”, the claim limitation is broader.  The specification only appears to describe that the number of instances can be based on a data tier type, rather than any aspect of the instances.  Further, there is no description of how the instances would be changed or determined in a different manner based on different tiers or different types of data, nor is there description of what such tiers or types of data may encompass.  The specification provides no detail or working example of how the instances would be based on a data type tier.  The lack of details and examples suggests that there is little direction provided by the inventor.  Combined with the broader scope of the claims as compared to the narrower description in the specification, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identifying at least one virus in-line with each I/O path” in line 3.  This context of “in-line with each I/O path” is not clear and is not clearly defined in the specification.  That is, it is not clear how to identify a virus in-line with a path.  The claim further recites “that corresponds to the one or more I/O commands” in lines 3-4.  It is not clear what this phrase is intended to modify, the path or the virus.  The claim additionally recites “using one or more deduplication fingerprints” in line 4.  It is not clear whether this is intended to modify the commands or the identifying.  The claim also recites “a data type tier” in line 7.  This term does not appear to be clearly defined in the specification, and it is not clear what a tier of a data type would encompass, nor is it clear what types of data are being considered.  The above ambiguities render the claim indefinite.
Claim 5 recites “the one or more deduplication fingerprints” in lines 3-4.  However, it is not clear whether this is intended to refer to the one or more deduplication fingerprints in Claim 1 and/or the one or more virus deduplication fingerprints in Claim 4.
Claim 6 recites that the virus mitigation actions include “issuing an alert” in line 2.  It is not clear how issuing an alert by itself would be able to mitigate a virus.
Claim 7 recites “comparing the write data to the one or more deduplication fingerprints” in line 5.  It is not clear how this limitation relates grammatically to the reminder of the claim due to the phrasing as a wherein clause.  That is, it is not clear whether this is intended to be a further step of the claimed method.  Additionally, “the write data” is grammatically unclear and does not have clear antecedent basis.
Claim 8 recites “comparing the read data to the one or more deduplication fingerprints” in line 4.  It is not clear how this limitation relates grammatically to the reminder of the claim due to the phrasing as a wherein clause.  That is, it is not clear whether this is intended to be a further step of the claimed method.  Additionally, “the read data” is grammatically unclear and does not have clear antecedent basis.
Claim 9 recites that the apparatus is configured to “identify at least one virus in-line with each I/O path” in line 3.  This context of “in-line with each I/O path” is not clear and is not clearly defined in the specification.  That is, it is not clear how to identify a virus in-line with a path.  The claim further recites “that corresponds to the one or more I/O operations” in lines 3-4.  First, there is not clear antecedent basis for “the one or more I/O operations”.  Further, it is not clear what this phrase is intended to modify, the path or the virus.  The claim additionally recites “using one or more deduplication fingerprints” in line 4.  It is not clear whether this is intended to modify the operations or the identifying.  The claim also recites “a data type tier” in line 7.  This term does not appear to be clearly defined in the specification, and it is not clear what a tier of a data type would encompass, nor is it clear what types of data are being considered.  The above ambiguities render the claim indefinite.
Claim 13 recites “the I/O deduplication fingerprints” in line 4.  Although Claim 10 recites an I/O deduplication fingerprint, there is not clear antecedent basis in the claims for plural fingerprints, and further, Claim 13 does not depend from Claim 10.
Claim 14 recites that the virus mitigation actions include “issuing an alert” in line 2.  It is not clear how issuing an alert by itself would be able to mitigate a virus.
Claim 15 recites “comparing the write data to the one or more deduplication fingerprints” in line 4.  It is not clear how this limitation relates grammatically to the reminder of the claim due to the phrasing as a wherein clause.  That is, it is not clear whether this is intended to be a further function of the claimed apparatus.  Additionally, “the write data” is grammatically unclear and does not have clear antecedent basis.
Claim 16 recites “comparing the read data to the one or more deduplication fingerprints” in line 4.  It is not clear how this limitation relates grammatically to the reminder of the claim due to the phrasing as a wherein clause.  That is, it is not clear whether this is intended to be a further step of the claimed method.  Additionally, “the read data” is grammatically unclear and does not have clear antecedent basis.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

The rejection of Claims 1-16 under 35 U.S.C. 102(a)(1) is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al, US Patent Application Publication 2015/0154398, in view of Bono et al, US Patent 9529545.
In reference to Claim 1, Jones discloses a method that includes receiving one or more I/O commands via an I/O path (paragraph 0026, path; Figure 2, step 200; paragraphs 0036-0037, request for file; see also Figure 4, step 400, and paragraph 0056); identifying a virus inline using deduplication fingerprints (Figure 2, steps 210, 230; paragraphs 0038-0042; see also Figure 4, steps 410-430, and paragraphs 0057-0060); ensuring that only predetermined instances of data are retained by performing data deduplication on data unassociated with a virus (Figure 1, deduplication program 90; Figure 2, step 260; paragraphs 0032-0033 and 0043-0044); and performing virus mitigation actions on the virus (Figure 2, step 255; paragraph 0042; see also Figure 4, step 450, and paragraph 0062).  However, although Jones generally discloses deduplication, Jones does not explicitly disclose deduplication of instances based on a data tier type.
Bono discloses a method that includes retaining predetermined instances of data by performing data deduplication on data unassociated with a virus where the instances are based on a data tier type (see column 6, lines 3-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones to include the instances based on a data tier type as taught by Bono, in order to lower cost, improve memory utilization, or improve I/O performance (see Bono, column 6, lines 23-42).
In reference to Claim 2, Jones and Bono further disclose identifying data patterns from the I/O commands and representing the data patterns as I/O deduplication fingerprints (Jones, paragraphs 0038-0042, 0057-0060, fingerprints).
In reference to Claims 3-5, Jones and Bono further disclose libraries including virus definitions represented as deduplication fingerprints and matching the I/O and virus deduplication fingerprints (Jones, paragraphs 0038-0042, and 0057-0060, virus scanning using fingerprints).
In reference to Claim 6, Jones and Bono further disclose issuing an alert or performing integrity checks (see Jones, paragraphs 0042 and 0062).
In reference to Claims 7 and 8, Jones and Bono further disclose read or write data requests and identifying the virus in the data read or to be written by the requests (see Jones, paragraphs 0036-0037 and 0056).

Claims 9-16 are directed to apparatus having functionality corresponding substantially to the methods of Claims 1-8, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldwin et al, US Patent 9298385, discloses a method that uses different tiers and types of storage media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492